department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division - feb a ee an ‘ uniform issue list no keke kkkkekrkekrerkkrkekekererekekkkrkerkekreeker krekkkekkekkekkeekkkkeke kk krrekkekerkrekekkerekker attention krrkkkkkkkkkk krkkkkkekk kkk kkk ek legend employer c ts fir re rrr ehh eek eere plan x rrr rr kkk kk kek kkk kkk kkk kkk kkk kkk kkkkkk kek kk kkk kek kkk custodian m rrr kr kek kkk keke kkk kkk kkk keke keke rk keke kerr kkk kekekr eker keke kkekekkkekrekerekkee kerr kkk krkekkeekkkekkke keke krkkekekeekekekekkekkekrkeer ladies and gentlemen this is in response to letters dated krkekk eker kkekekkrkekere kerr rrr rrr kr keke eker err kkk kr ere keke rkrkrererekeeee kkk kk kkk re kek ike kkk eker kr keke kr keke kkk kkkk kk kek in which your authorized representative requested a letter_ruling concerning plan x under sec_403 b of the internal_revenue_code the following facts and representations have been submitted in support of this request employer c provides management services to not-for- profit corporations that provide health care and psychiatric services to residents in its area by letter dated the service issued a ruling which determined that employer c was exempt from tax under sec_501 of the code as an organization described in sec_501 effective date employer c adopted plan xx plan x together with amendments submitted on keke kkkkrr eker ker keke kkk kek keke kk rk kee kee kr kek ree keke kk re kkk kekkekkkrerekk kk kkkkekekkkkkekrrkekkkekekkekkekkkekekekeke is intended co meet the applicable_requirements of sec_403 of the code under sec_3_1 each eligible_employee shall be the employer shall give each eligible_employee eligible to participate in salary deferral contributions on the first payroll date on or after he or she has been employed written notice of his or her eligibility to participate in the plan when he or she is employed eligible for matching_contributions for plan years ending after completing an eligibility year_of_service and attaining age a participant shall be article iv of plan x provides for five types of voluntary_employee_contributions employee contributions pursuant to a salary discretionary employer contributions reduction agreement nonelective employer contributions matching_contributions equal to percent of the participant's salary deferral contributions and voluntary_employee_contributions and salary reduction contributions up to are considered for purposes of matching_contributions catch-up_contributions percent of compensation only section of plan x provides that salary deferral contributions are nonforfeitable and one hundred percent vested at all times custodian m is named as the custodian in the salary under the representations submitted in reduction agreement this case custodian m operates a_trust department that is regulated state-chartered trust company under the provisions of state statutes and is subject_to examination and regulation by the state commissioner of banks a under the salary reduction agreement under plan x an eligible_employee may reduce his or her eligible compensation by a dollar subject_to a minimum of dollar_figure per plan_year amount or by any full percentage of compensation between and each pay_period and the employer agrees to contribute this amount on the employee’s behalf to the investment options selected by the employee of the salary reduction or terminate the agreement by filing a written notice of such change or termination with the employer days prior to the date the employee wishes the change to take effect the employee may change the amount article iv of plan x limits salary deferral contributions in accordance with sec_402 and increased contributions within the limitations under sec_402 c of the code including catch-up and g section dollar_figure of plan x provides that salary deferral of the earliest date on which such contributions accumulated through payroll deductions shall be paid to the custodian as contributions can reasonably be segregated from the employer's general assets but in any event no later than the 15th business_day of the month following the month in which the salary deferral contributions are received by the employer or the 15th business_day of the month following the month in which amounts would otherwise have been payable to the participant in cash section dollar_figure of plan x provides that the maximum annual_additions credited to a participant's accounts under all plans of the employer for any limitation_year shall not exceed the sec_415 contribution limitation for such limitation_year sec_4 11b describes the alternate elections set forth in sec_415 of the code sec_5 of plan x describes the investment powers of custodian m and provides that amounts paid_by the employer to the fund shall be invested only in regulated_investment_company stock which shall be held by the fund article vii of plan x provides that no distribution shall be paid or made available to a participant before the participant dies attains age separates from service or becomes disabled within the meaning of code sec_72 rm sections and dollar_figure of plan x concerning the of the calendar_year ii terminates service whichever is later and the required_beginning_date for before-death distribution provides that a participant's entire_interest must commence to be distributed no later than april following the year in which the participant i attains age or after-death distribution rules satisfy the requirements of sec_401 b participant and a surviving_spouse may be recalculated annually at the option of the participant and or the spouse additionally plan x provides for distribution in the form of a joint_and_survivor_annuity preretirement survivor annuity and a single_life_annuity the life expectancy of of the code a section of the plan provides that if the value of a terminated participant's vested benefit derived from employer and employee contributions has never exceeded dollar_figure the entire vested benefit to be paid to such participant ina single lump sum as soon as practicable section dollar_figure of plan x provides for an optional direct trustee-to-trustee transfer of an eligible_rollover_distribution to an eligible_retirement_plan as required by sec_401 of the code plan x is not intended to meet the requirements of sec_403 of the code based on the foregoing facts and representations the following rulings are requested that plan x meets the requirements of sec_403 b including sec_403 b but excluding sec_403 b that the salary reduction agreement maintained under plan x satisfies the requirements of code sec_401 a that amounts contributed by employer c to the custodial account of plan x shall be excluded from the gross_income of the employee for the taxable_year of the contributions to the extent that aggregate of such amounts does not exceed the limitations of sec_415 for such year sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable form the gross_income of the employee in the year contributed provided employee performs services for an employer which is exempt from tax under sec_501 sec_501 educational_institution as defined in section a state a political_subdivision of b a ii which is a state or an agency_or_instrumentality of one or more of the such annuity_contract is not subject_to section foregoing a nonforfeitable except for failure to pay future premiums and provides a salary reduction agreement the contract meets the requirements of sec_401 a the employee's rights under the contract are or the employee performs services for an a contract purchased under a plan which as an organization described in in the case of the sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 addition except as provided in sec_403 b b custodial_account described in sec_403 an annuity_contract for all purposes of the code of the code in a is treated as sec_403 of the code defines includible_compensation to mean the amount of compensation received from the employer in the employee's most recent one-year period_of_service which is includible in the employee's gross_income sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to those of sec_401 death_benefit requirements of sec_401 this section provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 a taxable_year of the transfer and similar to the incidental in addition shall not be includible in gross_income for the sec_401 of the code in general provides for a mandatory benefit_commencement_date of april following the plan_year in which the participant attains age retires whichever is later and specifies required minimum or distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides that the amounts paid_by a qualifying employer to a custodial_account shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 sec_415 of the code provides in pertinent that a plan will not be considered a plan described part under sec_403 unless amounts contributed under the plan satisfy the limitations of sec_415 sec_403 e of the code provides that in the of the code concerning a_trust which is part of a contract purchased under a salary reduction case of agreement the contract meets the requirements of sec_401 a sec_401 a limitations of elective_deferrals provides that in the case a plan including sec_403 b of plans under which elective_deferrals within the meaning of sec_402 which includes salary reduction amounts may be made with respect to any individual during a calendar_year such trust shall not constitute a qualified_trust under this subsection unless the plan provides that the amount of such deferrals under such plan and all other plans contracts or arrangements of an employer maintaining such plan may not exceed the amount of the limitation in effect under sec_402 year for the taxable_year beginning in such calendar sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds the applicable_dollar_amount increases in the dollar amount for employees who have completed years_of_service with the employer sec_402 c provides that employees who will have attained sec_402 provides for certain a taxable_year may make additional age by the end of elective_deferrals during such plan_year within certain specified amounts that will not be treated as exceeding the limitations of sec_402 and or in this case employer c is an organization described in sec_501 which is exempt under sec_501 which has established plan x for the benefit of its employees participants salary reduction contributions and earnings thereon are fully non-forfeitable at all times a the program satisfies the requirement under sec_403 b a of the code accounts shall be invested in regulated_investment_company stock held by custodian c distributed before the participant's attainment of age death disability or termination of employment and no such amounts shall be that amounts held in custodial the program satisfies the distribution_requirements of sec_403 distribution and incidental death_benefit requirements are satisfied of the code because the minimum the salary deferral agreement limits contributions in accordance with sec_402 satisfies the applicable_requirements of sec_403 the code and of the code plan x of therefore with respect to ruling_request number one we conclude that plan x meets the requirements of sec_403 b of the code including b b conclude that the salary reduction agreement maintained under plan x satisfies the requirements of code sec_401 a with respect to ruling_request number two we but excluding section the third ruling_request concerns the exclusion of sec_403 amounts contributed to plan x provides in effect that the amounts contributed to custodial_account described in sec_403 b employer which is described in sec_501 which is exempt from tax under sec_501 excludable from the employee's gross_income in the taxable_year in which such amounts are contributed contributed as salary reduction contributions on behalf of for an employee are the amounts a by an of the code an a custodial_account under plan x are not in excess employee to of the limitations under sec_415 and sec_402 the requirements for exclusion from income concerning ruling_request three we conclude that amounts contributed by employer c to plan x custodial fund shall be excluded from the gross_income to the employee for the taxable_year of the contributions to the extent that aggregate of such amounts does not exceed the applicable limits under the code for such taxable_year and satisfy therefore this letter_ruling is not effective unless the proposed amendments reflected in the letters dated may are adopted by plan x date date august and january this ruling is limited to the form of plan x and does not extend to any operational violations of sec_401 or sec_415 of the code by plan x now or in the future this letter is not a ruling as contracts that may be used or distributed by plan x will satisfy the requirements of sec_403 to whether the annuity of the code b finally this letter_ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it any questions concerning this ruling should be addressed co - at a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours al pipkin manager employee_plans technical group tax exempt government entities division
